DisseNtiNG Opinion.
Olds, J.
In my judgment the opinion in the case of Gentile v. State, supra, enunciates an erroneous doctrine, in holding that it is for the Legislature alone to judge whether a law on any given subject not enumerated in section 22, article 4, of the Constitution can be made applicable to the whole State. It in effect annuls section 23 of article 4 of the Constitution, and permits the Legislature to enact local laws at. will, notwithstanding the Constitution declares such laws can not be passed when a general law can be made applicable; and I aim not willing to extend the doctrine or apply it, except possibly in a case coming clearly within the provisions of that opinion. I think the law under consideration in this case, if upheld, is an extension of the doctrine, and recognizes an unlimited right to pass local laws singling out any particular town,„ city, township or county of the State, and pass a law applicable to such town, city, township or county; and I think there are other valid objections to the validity of the law fully stated in the dissenting opinion of McBride, J. I therefore dissent from the opinion of the majority of the court.